The indictment in this case charges Quince Mosley and T. E. Mosley with assault with intent to commit murder. The verdict found them guilty of aggravated assault. Writ of error was taken from this court to review the judgment.
By brief counsel for plaintiffs in error concede that the only question presented is the sufficiency of the evidence to support the verdict and judgment.
There is some confusion of witnesses as to details of the alleged encounter, but it is not conceived that there would be compensating benefit from an analysis of the evidence or a recital of material or pertinent parts even of *Page 494 
the substance of it. That the crime was committed and that the boy alleged to have been shot was seriously wounded are not disputed. There is ample evidence, if credited, to prove that the accused fired the shot and under circumstances such as to justify a finding of guilty of aggravated assault. The jury determined the question of credibility of the witnesses and in the absence of a showing that they were influenced by anything other than a proper consideration of the evidence, it is not within the province of this court to disturb their finding. Crawford v. State, 86 Fla. 94, 97 South. Rep. 288; Studstill v. State, 83 Fla. 623, 92 South. Rep. 151; Moore v. State, 83 Fla. 270, 91 South. Rep. 180; Collinsworth v. State, 82 Fla. 291, 89 South. Rep. 802; Kirkland v. State, 82 Fla. 118, 89 South. Rep. 356; Hamlin v. State, 80 Fla. 217, 85 South. Rep. 685; Brown v. State, 79 Fla. 523, 84 South. Rep. 384; Wallace v. State,76 Fla. 175, 79 South. Rep. 634.
The judgment is affirmed.
WHITFIELD, ELLIS AND TERRELL, J. J., concur.